 



Exhibit 10.42

MANUFACTURING AND SUPPLY AGREEMENT

By and Between

GUILFORD PHARMACEUTICALS INC.

and

BAXTER HEALTHCARE CORPORATION

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
1. DEFINITIONS
  1
2. ENGAGEMENT
  5
2.1 Engagement of Baxter
  5
2.2 Permits, Licenses and Authorizations
  5
3. SUPPLY, FORECASTS AND ORDERS
  6
3.1 Forecasts and Orders
  6
3.2 Satisfaction of Firm Orders
  6
3.3 Terms
  7
3.4 Short Supply of Materials and/or Resources
  7
3.5 Exclusive Manufacture and Supply
  7
3.6 Cancellation of Firm Orders and Rescheduling
  7
4. MANUFACTURING FEES & PAYMENTS
  7
4.1 Manufacturing Fees
  7
4.2 Application of Prices for each Tier
  8
4.3 Underlying Assumptions
  8
4.4 Fee to Re-Package Product
  8
4.5 User Fees
  8
4.6 Amount and Timing of Manufacturing Fee Increases
  9
4.7 Notification, Effective Date and Application of Manufacturing Fee Increases
  9
4.8 Payment for Product
  9
4.9 Payment Penalties Charged to Guilford
  9
4.10 Payment Penalties Charged to Baxter
  9
5. PRODUCT DELIVERY, TITLE AND RISK OF LOSS
  10
5.1 Delivery of Product
  10
5.2 Shipment of Product
  10
5.3 Title and Risk of Loss
  10
6. BULK ACTIVE AND MATERIALS
  10
6.1 Bulk Active Title, Risk of Loss and Use
  10
6.2 Certificate of Analysis
  11
6.3 Inventory Counts
  11
6.4 Bulk Active Freight Claims
  11
6.5 Materials – Container
  11
6.6 Materials – Other than Container
  11
7. GUILFORD WARRANTY AND LIMITATIONS
  12
7.1 Guilford Warranties
  12
7.2 Claims for Failure to Meet Bulk Active Specifications
  12
7.3 Other Claims
  13
7.4 Bulk Active not Meeting Warranties
  13
8. BAXTER WARRANTY AND LIMITATIONS
  13
8.1 Baxter Warranties
  13
8.2 Claims for Failure to Meet Product Specifications
  14
8.3 Other Claims
  15
8.4 Product Not Meeting Warranties
  16

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

ii

 



--------------------------------------------------------------------------------



 



     
9. INDEMNIFICATION
  16
9.1 Baxter Indemnification
  16
9.2 Guilford Indemnification
  17
9.3 No Claim for Losses
  17
9.4 Prompt Notice
  17
9.5 Refund Due to Injunction
  18
9.6 Not Binding
  18
9.7 Additional Remedies
  18
10. MARKETING
  18
10.1 Catalog Listings
  18
10.2 Baxter Promotion
  18
10.3 Product Sales
  18
10.4 Guilford Promotional Materials
  19
10.5 Labeling
  19
11. INTELLECTUAL PROPERTY
  19
11.1 Registration of Trademarks
  19
11.2 Ownership of Trademarks
  19
11.3 License to Use Trademarks
  20
11.4 Trademark Marking
  20
11.5 Quality Control
  20
11.6 Goodwill of Trademarks
  20
11.7 Protection of Trademarks
  20
11.8 License to Patents and Unpatented Technology
  19
12. GUILFORD LICENSEES AND DISTRIBUTORS
  20
12.1 Notification
  20
12.2 Baxter Disapproval Due to Confidentiality Concerns
  21
12.3 Other Baxter Disapproval
  21
12.4 No Unreasonable Disapproval
  21
12.5 Guilford License with Licensees
  21
12.6 *
  21
12.7 Distributors
  21
12.8 Guilford Continuing Obligations
  21
13. BULK ACTIVE LOSSES
  21
14. ENVIRONMENT
  22
14.1 Compliance with Laws
  22
14.2 Indemnification
  22
15. CONFIDENTIALITY
  22
15.1 Confidentiality
  22
15.2 Exceptions
  23
15.3 Further Exception
  24
15.4 Export
  24
15.5 Enforcement
  24
15.6 Prior Arrangements
  24
15.7 Return of Confidential Information
  24
15.8 Survival
  24
16. TERM AND TERMINATION
  25

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

iii

 



--------------------------------------------------------------------------------



 



     
16.1 *
  25
16.2 Term
  25
16.3 Termination for Default or Bankruptcy
  25
16.4 Termination by Either Party Due to Change in Ownership
  25
16.5 Termination by Guilford if Product Is Withdrawn from the U.S. Market
  25
16.6 Termination by Guilford in the Event of Relocation of Facility
  26
16.7 *
  24
16.8 Dispositions of Inventory Upon Termination or Expiration
  26
16.9 Remaining Obligations
  28
16.10 Use of Trademarks
  28
16.11 Alternative Suppliers
  28
17. WASTE/DISPOSAL
  28
17.1 Baxter Warranty
  28
17.2 Baxter Indemnification
  29
17.3 Limitation
  29
17.4 Guilford Indemnification
  29
18. INSURANCE
  29
18.1 Insurance Coverage
  29
18.2 Evidence of Insurance
  30
19. REGULATORY MATTERS
  30
19.1 Maintenance of NDA
  30
19.2 Communications with the FDA
  30
20. QUALITY AGREEMENT
  30
21. CTM SUPPLY AGREEMENT
  31
22. SAFETY MATTERS, PRODUCT RETURN AND PRODUCT RECALL
  31
22.1 Safety
  31
22.2 Adverse Experience Reporting
  31
22.3 Product Returns
  31
22.4 Product Recall
  31
23. MISCELLANEOUS
  32
23.1 Force Majeure
  32
23.2 Assignment
  33
23.3 Severability
  33
23.4 Notices
  33
23.5 Applicable Law
  34
23.6 Alternative Dispute Resolution
  34
23.7 Entire Agreement
  35
23.8 Amendment
  35
23.9 Subcontracting
  35
23.10 Headings
  35
23.11 Independent Contractors
  35
23.12 Waiver
  35
23.13 Counterparts
  36
23.14 Successors and Assigns
  36
23.15 Execution
  36
23.16 Remedies
  36
23.17 Review with Counsel
  36

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

iv

 



--------------------------------------------------------------------------------



 



     
23.18 Benefit
  36
23.19 *
  36

Schedule A: Product and Bulk Active Specifications
Schedule B: Approved Vendors for Excipients
Schedule C: Manufacturing Fees
Schedule D: Product Definitions
Schedule E: Bulk Active Losses
Schedule F: Invoicing Requirements
Schedule G: Initial Firm Order and Forecast
Schedule H: Form of Purchase Order
Schedule I: Financing Arrangements

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

v



--------------------------------------------------------------------------------



 



MANUFACTURING AND SUPPLY AGREEMENT

This Manufacturing and Supply Agreement (the “Agreement”), is effective as of
July 1, 2004 (the “Effective Date”), between Baxter Healthcare Corporation, a
Delaware corporation, having its principal office at One Baxter Parkway,
Deerfield, Illinois 60015 U.S.A. (“Baxter”) and Guilford Pharmaceuticals Inc., a
Delaware corporation, having its principal office at 6611 Tributary Street,
Baltimore, Maryland 21224 U.S.A. (“Guilford”).

WITNESSETH:

WHEREAS, Guilford has acquired from Merck & Co, Inc. (“Merck”) the commercial
and intellectual property rights to the Product (as defined herein) in the
United States and its territories; and

WHEREAS, Guilford desires to engage the facilities and services of Baxter to
Manufacture (as defined herein) the Product for Guilford, and Baxter has
appropriate facilities and the ability to Manufacture Product for Guilford and
is willing to undertake the Manufacturing of Product for Guilford in accordance
with the terms and conditions set forth herein; and

WHEREAS, Guilford will supply Bulk Active (as defined herein) to Baxter and
Baxter will Manufacture the Product for Guilford at the Facility (as defined
herein) on the terms specified herein; and

WHEREAS, Baxter and Guilford will enter into a separate CTM Supply Agreement (as
defined herein) whereby Baxter will Manufacture clinical trial material for
Guilford at the Facility on the terms and conditions specified in the CTM Supply
Agreement and, for terms and conditions not specified in the CTM Supply
Agreement, in accordance with the terms and conditions herein;

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein the parties agree as follows:



1.   DEFINITIONS



    Unless specifically set forth to the contrary herein, the following
capitalized terms, whether used in the singular or plural, shall have the
respective meanings set forth below:



1.1   The term “Baxter” as used hereinafter shall mean Baxter and its
Affiliates.   1.2   The term “Affiliate” of Guilford or Baxter shall mean any
corporation or business entity which controls, is controlled by or is under
common control with Guilford or Baxter, as the case may be. A corporation or
business entity shall be deemed to control another corporation or business
entity if it owns, directly or indirectly, fifty percent (50%) or more of the
securities or other ownership interests representing the equity, the voting
stock or general partnership interest of such corporation or business entity.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



1.3   The term “Act” shall mean the U.S. Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301 et seq., as amended, and the regulations promulgated thereunder,
as amended from time to time.   1.4   The term “Applicable Law” shall mean any
United States (including federal, territorial, state, municipal and local)
statute, law, ordinance, rule, regulation, administrative interpretation, order,
writ, injunction, judicial decision, decree or other requirement of any
Governmental Authority.   1.5   The term “Bulk Active” shall mean the
pharmacologically active ingredient
N-(Butylsulfonyl)-O-[4-(4-piperindinyl)butyl]-L-tyrosine monohydrochloride
monohydrate, also known as “tirofiban hydrochloride”, and meeting the
specifications specified in Schedule A.   1.6   The term “Bulk Active
Specifications” shall mean the specifications and test methods for Bulk Active,
specified in Schedule A, as they may be modified from time to time by Guilford.
  1.7   The term “Bulk Production Lot” shall mean the total quantity of solution
which has been mixed in one tank during the process of Manufacturing Product.  
1.8   The term “Bulk Production Lot Number” shall mean the unique number
assigned by Baxter to each Bulk Production Lot.   1.9   The term “Calendar
Month” shall mean each month of the Calendar Year beginning with the first date
of that month and ending with the last date of that same month.   1.10   The
term “Calendar Quarter” shall mean each period of three (3) consecutive Calendar
Months ending March 31, June 30, September 30 and December 31, as the case may
be.   1.11   The term “Calendar Year” shall mean the period of January 1 to
December 31.   1.12   The term “cGMPs” shall mean the current Good Manufacturing
Practices as specified in the United States Code of Federal Regulations or in
applicable regulations promulgated or issued by the FDA.   1.13   The term
“Container” and “Flexible Container” shall mean Baxter’s container, the
description and specifications of which are set forth in the Quality Agreement
and in Baxter’s FDA filings, which is either a 250-mL or a 100-mL flexible
non-PVC container having a single administration port containing PVC and wrapped
in an overpouch.   1.14   The term “Container Drug Master File” or “CDMF” shall
mean a separate filing with the FDA consisting of confidential detailed
information about the facilities,

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



    processes and/or materials used in the manufacturing, processing, testing
and/or storing of the Container. Information contained in a CDMF shall be used
to support filings made to the FDA to obtain and maintain registration of the
Product.   1.15   *   1.16   The term “CTM Supply Agreement” shall mean the
Clinical Trial Material Supply Agreement dated as of the date hereof between
Baxter and Guilford for the Manufacture and supply by Baxter to Guilford of
batches of clinical trial material.   1.17   The term “Deliver”, “Delivered”,
“Delivering” or “Delivery” by Baxter shall mean the act of Baxter in making
complete shipment(s) of Product available to Guilford at Baxter’s Facility for
immediate shipment and transportation by Guilford in accordance with
Section 5.2, which Product shall be completely Manufactured, packaged and ready
for administration.   1.18   The term “Distributors” shall mean those persons
and/or entities engaged by Guilford and/or Guilford’s Affiliates to distribute
Product in the Territory on behalf of Guilford and its Affiliates, but shall not
include Licensees.   1.19   The term “Facility” shall mean that portion of
Baxter’s facilities located at Highway 221 North Marion, North Carolina, used in
the Manufacturing of the Product.   1.20   The term “FDA” shall mean the United
States Food and Drug Administration and its successors.   1.21   The term “FIFO”
shall mean first-in, first-out.   1.22   The term “Filling Production Lot” shall
mean a quantity of solution taken from a Bulk Production Lot and filled into
Containers.   1.23   The term “Filling Production Lot Number” shall mean
(i) with respect to the first Filling Production Lot filled from a Bulk
Production Lot, the Bulk Lot Production Number for such Bulk Product Lot, and
(ii) with respect to each Filling Production Lot filled from the same Bulk
Production Lot thereafter, a unique number assigned by Baxter to such Filling
Production Lot.   1.24   The term “Firm Order” shall mean a binding commitment
in writing and evidenced by a Purchase Order made by Guilford to purchase
Product from Baxter pursuant to Section 3.1.2.   1.25   The term “Governmental
Authority” shall mean any United States (including federal, territorial, state,
municipal and local) governmental authority, quasi-

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



    governmental authority, instrumentality, court, government or
self-regulatory organization (including any national or international securities
exchange and The NASDAQ Stock Market), commission, tribunal or organization or
any regulatory, administrative or other agency (including the FDA), or any
political or other subdivision, department or branch of any of the foregoing.  
1.26   The term “Licensees” shall mean those persons and/or entities to which
Guilford and/or Guilford’s Affiliates shall, subject to Section 12, license its
rights to market and sell the Product in the Territory.   1.27   The term “Lot
Numbers” shall mean, collectively, the Bulk Production Lot Numbers and the
Filling Production Lot Numbers.   1.28   The terms “Manufacture”,
“Manufacturing” and “Manufactured” shall mean all operations of Baxter and its
successors, permitted assigns and permitted subcontractors in the acquisition of
Materials and the formulation of Product from Bulk Active, and in filling,
labeling, packaging, warehousing and quality control testing of Product.   1.29
  The term “Manufacturing Fee” shall mean the fee per unit paid by Guilford to
Baxter for Product Manufactured in accordance with the terms of this Agreement.
  1.30   The term “Materials” shall mean all raw materials, excipients,
components, packaging materials (including the Container), and other items
necessary for the Manufacture of Product as supplied by Baxter other than the
Bulk Active, package inserts and any other items which are supplied by Guilford
to Baxter.   1.31   The term “Merck/Baxter Agreement” means the Manufacturing
and Supply Agreement dated as of April 15, 1995, as amended, by and between
Merck and Baxter.   1.32   The term “NDA” shall mean the New Drug Application
relating to Product filed in accordance with FDA regulations.   1.33   The term
“Parametric Release” shall mean a review and comparison of sterilization records
to validated parameters to effect release of a Filling Production Lot of Product
in lieu of routine end product sterility testing.   1.34   The term “Product”
shall mean AGGRASTAT® Pre-Mixed Injection in either (i) a 0.05 mg/mL bulk active
in 0.9% normal saline and packaged as a terminally steam sterilized pre-mixed
intravenous (I.V.) solution in Container, in package size and meeting the
Product Specifications specified in Schedule A, which comprise a 12.5 mg dosage,
250 mL diluent volume pharmaceutical form (the “250 mL Product”), or (ii) a 0.05
mg/mL bulk active in 0.9% normal saline and packaged as a terminally steam
sterilized pre-mixed intravenous (I.V.) solution in Container, in package size
and meeting the Product Specifications specified in

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



    Schedule A, which comprise a 5.0 mg dosage, 100 mL diluent volume
pharmaceutical form (the “100 mL Product”).   1.35   The term “Product
Specifications” shall mean the specifications and test methods for Product as
specified in Schedule A, as they may be modified from time to time in accordance
with the Quality Agreement.   1.36   The term “Quality Agreement” shall mean the
Quality Agreement dated as of the date hereof by and between Baxter and
Guilford, together with the exhibits thereto, that provides the details on the
responsibilities of the technical and quality activities required to Manufacture
the Product.   1.37   The term “Related Agreements” shall mean, collectively,
the Quality Agreement and the CTM Supply Agreement.   1.38   The term
“Securities Laws” shall mean the United States Securities Act of 1933, as
amended, the United States Securities Exchange Act of 1934, as amended, and any
other similar law or regulation of a United States Governmental Authority, or
any successor to any such laws or regulations, together with any rules,
regulations or listing standards or agreements of any national or international
securities exchange or The NASDAQ Stock Market, as generally applicable.   1.39
  The term “Territory” shall mean the United States of America and its
territories and possessions, including without limitation the Commonwealth of
Puerto Rico, Guam and the U.S. Virgin Islands.   1.40   The term “Trademarks”
shall mean, collectively, Baxter’s United States registered trademarks for the
Container and Guilford’s United States registered trademark for Product.



2.   ENGAGEMENT



2.1   Engagement of Baxter. Guilford hereby engages Baxter to Manufacture the
Product at the Facility, subject to the conditions and terms set forth in this
Agreement and the Related Agreements. Baxter accepts such engagement to
Manufacture the Product and to perform such other acts as are provided in this
Agreement and the Related Agreements.   2.2   Permits, Licenses and
Authorizations. Except as otherwise agreed by the parties in writing, Baxter
shall be responsible for obtaining, at its cost, all the necessary permissions,
licenses and approvals for the Manufacture of Product in the Facility for
distribution in the Territory.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



3.   SUPPLY, FORECASTS AND ORDERS



3.1   Forecasts and Orders. During the term of this Agreement the forecasting
and ordering provisions set forth in this Section shall apply.



3.1.1   Forecasts. In order to assist Baxter in its production planning, at
least * before the beginning of each Calendar Quarter, Guilford shall provide to
Baxter a statement of its estimated purchase requirements (“Estimated
Requirements”) and expected Delivery dates for Product for the * next succeeding
such Calendar Quarter. It is understood that such Estimated Requirements shall
not constitute commitments to purchase Product or Firm Orders.   3.1.2   Firm
Orders. At least * prior to the beginning of each Calendar Quarter, Guilford
shall place a Firm Order for its requirements and requested Delivery dates of
Product for such Calendar Quarter. Firm Orders shall be placed in amounts equal
to the Filling Production Lot sizes, multiplied by whole number increments of
the applicable minimum order quantities as set forth on Schedule C. Firm Orders
for Product in such Calendar Quarter shall not be for less than * nor more than
* of Guilford’s Estimated Requirements of Product for such Calendar Quarter as
most recently updated. Notwithstanding the foregoing, Baxter shall use
reasonable efforts to comply with any subsequent changes in such Firm Orders,
but shall not be held liable for its inability to do so. Guilford shall limit
the number of requested Delivery dates to no more than two (2) per Calendar
Month.   3.1.3   Initial Forecast and Firm Order. Attached hereto as Schedule G
is Guilford’s initial Firm Order for its requirements of Product and requested
Delivery dates for the period beginning on the Effective Date and ending on *,
as well as Guilford’s Estimated Requirements and estimated Delivery dates for
the next succeeding * beginning *. Guilford shall deliver Estimated Requirements
and estimated Delivery dates for the * beginning * on or before *.



3.2   Satisfaction of Firm Orders. Baxter shall confirm the receipt of each Firm
Order within * of its receipt thereof. Subject to Section 23.1, Baxter shall
meet Guilford’s requested Delivery dates. Baxter shall satisfy each Firm Order
by Delivering not less than * and not more than * of the quantity of Product
ordered by Guilford in each Firm Order to Guilford. Deliveries of Product shall
be made on the date specified in the Firm Order, but in no event more than * in
advance of the date specified in the Firm Order without Guilford’s prior written
approval. Baxter shall notify Guilford at least * prior to actual Delivery of
Product if Baxter is not Delivering Product to Guilford on the requested
Delivery date.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



3.3   Terms. Firm Orders will be made on the form of purchase order attached
hereto as Schedule H or in such other form as Baxter and Guilford shall agree in
writing from time to time (a “Purchase Order”), provided that the terms and
conditions of this Agreement shall be controlling over any terms and conditions
included in any such Purchase Order used in ordering Product.   3.4   Short
Supply of Materials and/or Resources. In the event that the Materials and/or
resources required to Manufacture Product are in short supply, Baxter shall
notify Guilford of such shortage as soon as possible and shall allocate to
Guilford a proportionate share of the available amount of such Materials and/or
resources (as existing as of the time of such shortage and going forward)
required for Manufacture of Product hereunder based upon Guilford’s projected
requirements for Product hereunder, as compared to the projected requirements of
other customers of Baxter who require use of such Materials or resources, for
the ensuing * period.   3.5   Exclusive Manufacture and Supply. Except as
otherwise contemplated in this Agreement, during the term and subject to the
provisions of this Agreement and the Related Agreements, Baxter shall Product
exclusively to Guilford in the Territory, and Guilford shall purchase
exclusively from Baxter quantities of Product equal to Guildford’s needs for the
Territory.   3.6   Cancellation of Firm Orders and Rescheduling. Guilford may
cancel a Firm Order or reschedule requested Delivery dates to a later date by
giving Baxter prior written notice to such effect. Baxter will use reasonable
efforts to comply with Guilford’s requests and to avoid or minimize any costs
incurred by Baxter as a result of such cancellation or change. If, however,
either (i) a cancellation by Guilford of a Firm Order or (ii) a rescheduling of
Delivery dates for a Firm Order that causes a rescheduling by Baxter of the
Product manufacturing date, occurs less than * but more than * prior to Baxter’s
scheduled production date for the Firm Order, Guilford will pay Baxter a
cancellation fee or rescheduling fee equal to * of the Manufacturing Fee for
such Firm Order, and if any such cancellation or rescheduling occurs * or less
prior to Baxter’s scheduled production date for the Firm Order, Guilford will
pay Baxter a cancellation fee or rescheduling fee equal to * of the
Manufacturing Fee for such Firm Order. Notwithstanding the foregoing, if any
such cancellation or rescheduling occurs * or more prior to Baxter’s scheduled
production date for the Firm Order, Guilford shall not have any obligation to
pay any cancellation fee, rescheduling fee or other penalty to Baxter.



4.   MANUFACTURING FEES & PAYMENTS



4.1   Manufacturing Fees. The Manufacturing Fees charged by Baxter to Guilford
for Product Manufactured hereunder shall be determined and paid as set forth in
this Section 4 and in Schedule C. Guilford will purchase a minimum of one
hundred thousand (100,000) units of Product during each Calendar Year of this
Agreement, except the first Calendar Year (the “First Calendar Year”). During
the First Calendar Year, the minimum requirement shall be 75,000 units and shall
be reduced by the number of units that Guilford purchased from Merck during
2004. The 100,000 units may be any combination of 100 mL Product and 250 mL
Product units, * If Guilford desires to have a different packaging configuration
than shown on Schedule D, then the parties shall negotiate in good faith
applicable Manufacturing Fees for such configuration.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



4.2   Application of Prices for each Tier. The Manufacturing Fees shown in
Schedule C *. Firm Orders shall be placed by Guilford in whole number increments
of the Order Quantities set forth in the tables provided in Schedule C. Baxter
shall invoice Guilford at the Manufacturing Fee corresponding to applicable
pricing tier reflected on Schedule C for each such unit.   4.3   Underlying
Assumptions. The Manufacturing Fees set forth herein are based upon the
following key assumptions:



(i)   The Manufacturing Fees include all labor and Material costs incurred by
Baxter (it being understood that Baxter shall incur no costs in connection with
the Bulk Active or any other materials, such as package inserts, provided by
Guilford) and excludes all applicable sales and value added taxes.   (ii)   In
the event either Guilford or Baxter shall desire to make any change in any label
for the Product (including without limitation the bag label, the intermediate
carton label and the case label) during the term of this Agreement, the parties
shall meet to negotiate the additional costs to be incurred by Baxter, which
costs shall be allocated between Guilford and Baxter as set forth in this
Section 4.3(ii). With respect to label changes by Guilford, including both
discretionary changes and changes required by the FDA or Applicable Law,
Guilford may request, and Baxter shall implement *. If Guilford shall request
(or shall be required by the FDA or Applicable Law to implement) *, the parties
shall meet to negotiate in good faith the additional costs to be incurred by
Baxter in connection with such changes, which costs shall be invoiced separately
by Baxter to Guilford, and Guilford will pay such amount to Baxter within * of
invoicing by Baxter. With respect to label changes by Baxter, including both
discretionary changes and changes required by the FDA or Applicable Law, Baxter
shall bear the cost of such changes.   (iii)   * testing is utilized throughout
the Territory. * testing, if required, shall be separately paid for by Guilford
as set forth in the Quality Agreement.



4.4   Fee to Re-Package Product. In the event that Guilford requests Baxter to
re-package Product (for example, due to a change in the package insert), Baxter
shall perform such re-packaging and will invoice Guilford on delivery of the
re-packaged Product. *   4.5   User Fees. Baxter will pay all user and/or filing
fees charged by Governmental Authorities in the Territory which relate to
separate Container submissions. Guilford will pay all user and/or filing fees
charged by Governmental Authorities in the Territory which relate to the NDA and
ongoing marketing of the Product, including, but not limited to, the application
fee (other than in connection with the

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



    Container), the drug product fee, and that portion of the drug establishment
fee (DEF) assessed to Guilford by the FDA.   4.6   Amount and Timing of
Manufacturing Fee Increases. Baxter may increase the Manufacturing Fees, *,
which shall be further limited to a maximum increase of * for each Calendar
Year. Baxter shall use its commercially reasonable efforts to minimize increases
in its Material costs to Manufacture Product.   4.7   Notification, Effective
Date and Application of Manufacturing Fee Increases. Baxter will provide to
Guilford written notification, *, of any proposed Manufacturing Fee increase
pursuant to Section 4.6, which increase will become effective the following
January 1. Such Manufacturing Fee increase shall not apply to Product already
invoiced to Guilford, but shall apply to Product which has been released,
Delivered and invoiced by Baxter to Guilford after the January 1 effective date.
  4.8   Payment for Product. Baxter shall invoice Guilford upon release of
Product to Guilford that has been quality control tested by Baxter in accordance
with the Quality Agreement. Invoicing requirements are specified in Schedule F.
Guilford shall make payment * of receipt of said invoice of Product in
accordance with this Section 4.8 or of Delivery of Product by Baxter, whichever
is later. Payment shall be remitted by wire transfer in U.S. dollars to a bank
account designated in writing by Baxter. *   4.9   Payment Penalties Charged to
Guilford. In addition to any other remedies available to Baxter under this
Agreement, Baxter may charge Guilford a penalty for amounts not paid within the
required * period set forth in Section 4.8. Such penalty shall be assessed based
on the amount not paid when due at the rate of *. Such penalty shall not be
assessed if the reason for the late payment is due to (i) discrepancies between
Baxter’s invoice and the shipping records, (ii) incomplete documentation
accompanying the Product Delivered by Baxter hereunder, or (iii) due to a claim
asserted by Guilford pursuant to Section 8.2 or 8.3. Guilford shall notify
Baxter as soon as practicable after it is aware that any of these circumstances
exist, and the parties will in good faith attempt to resolve the discrepancy,
incompleteness, error and/or dispute in a timely manner. In the event that such
circumstances exist, then Guilford will have * after resolution of the matter to
pay the amount so due before Baxter may assess the aforementioned penalty.  
4.10   Payment Penalties Charged to Baxter. In addition to any other remedies
available to Guilford under this Agreement, in the event that Baxter fails to
Deliver on time (i.e., no later than Guilford’s requested Delivery date as set
forth in Section 3.1.2) the Product subject to a Firm Order, Guilford may
(i) reduce the invoice price relating to such Firm Order, or (ii) cancel such
Firm Order if Baxter fails to Deliver to Guilford within * after Guilford’s
requested Delivery date.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



    The amount of any such reduction in (i) above shall be equal to:  

    *       Notwithstanding the foregoing, if Baxter does not Deliver Product to
Guilford in accordance with the requested Delivery date as provided for in
Section 3 because of Guilford’s breach or negligence or a force majeure event
affecting Baxter as set forth in Section 23.1, then the number of days by which
Delivery by Baxter is considered late for purposes of enabling Guilford to
reduce the invoice price shall commence upon *.



5.   PRODUCT DELIVERY, TITLE AND RISK OF LOSS



5.1   Delivery of Product. Baxter shall notify Guilford no less than * prior to
each Delivery of Product by Baxter hereunder.   5.2   Shipment of Product.
Guilford shall arrange for transportation of the Product Manufactured hereunder
from Baxter’s Facility. Guilford shall assume the freight and insurance costs
and risk of loss for the Product after Baxter physically transfers the Product
to Guilford’s designated carrier at Baxter’s Facility. Delivery shall be F.O.B.
Baxter’s Facility. Guilford shall be subject to a penalty if Guilford or
Guilford’s designated carrier does not pick up the Product from Baxter’s
Facility within * after Delivery of such Product by Baxter to Guilford
hereunder. The amount of such penalty will be equal to * of the invoice price.
Notwithstanding the foregoing, if Guilford does not pick up the Product due to
Baxter’s breach or negligence or a force majeure event affecting Guilford as set
forth in Section 23.1, then the number of days Guilford is considered late for
purposes of enabling Baxter to charge the penalty set forth in this Section 5.2
shall commence upon * after the date on which such situation shall be rectified.
  5.3   Title and Risk of Loss. Title and risk of loss to Product sold hereunder
shall pass to Guilford upon delivery at the F.O.B. point specified in
Section 5.2.



6.   BULK ACTIVE and MATERIALS



6.1   Bulk Active Title, Risk of Loss and Use. Guilford shall, at no cost to
Baxter, at least * prior to the date of requested Delivery of Product pursuant
to a Firm Order, supply to Baxter sufficient quantities of Bulk Active, and Bulk
Active reference standard material for use in conducting assays, which will
allow Baxter to meet its obligations to Manufacture Product in accordance with
the terms of this Agreement. Baxter shall not be responsible for delays in
Delivering Product to Guilford caused by delays in receipt of Bulk Active
provided by Guilford. Title to Bulk Active shall remain at all times with
Guilford; however, risk of loss shall pass to Baxter at the time Bulk Active
arrives at the Facility and is accepted by Baxter from Guilford’s carrier.
Baxter shall not use Bulk Active supplied by

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



    Guilford for any purpose other than the Manufacture of Product exclusively
for Guilford hereunder or as otherwise agreed by the parties in writing.   6.2  
Certificate of Analysis. Guilford shall provide Baxter with a certificate of
analysis for each lot of Bulk Active delivered by Guilford to Baxter using the
format set forth in the Quality Agreement. Guilford shall also provide Baxter
with a certificate of analysis for each lot of Bulk Active reference standard
material delivered to Baxter in the format set forth in the Quality Agreement.  
6.3   Inventory Counts. Physical inventory counts of all Bulk Active shall be
taken by Baxter at the end of each Calendar Month, reconciled to Baxter’s books
and perpetual records, and promptly reported to Guilford in a form and level of
detail specified in the Quality Agreement. Data trail/accountability information
will be kept by Baxter for all receipts and disbursements of Bulk Active in
accordance with the Quality Agreement. All inventories of Bulk Active will be
subject to audit by Guilford in accordance with the Quality Agreement.   6.4  
Bulk Active Freight Claims. Baxter shall maintain paperwork on all freight
claims arising from Bulk Active that Baxter claims was delivered to its Facility
in a damaged state. Baxter will assist Guilford in obtaining recovery for such
freight claims, and Guilford shall reimburse Baxter for all reasonable direct
expenses including, but not necessarily limited to, salaries and wages of
personnel and out-of-pocket costs, which are incurred and documented by Baxter
in connection with such assistance.   6.5   Materials – Container. Baxter shall
manufacture the Container itself and shall be responsible for approving all
vendors of raw materials therefor. The Container shall meet the requirements of
the Container specifications set forth in the Quality Agreement and shall be
manufactured in accordance with cGMPs and all Applicable Laws, FDA requirements,
CDMFs and approved FDA filings. Changes to the Container specifications shall be
made only in accordance with the Quality Agreement.   6.6   Materials – Other
than Container. All Materials (other than the Container) required for
Manufacture of Product supplied by Baxter shall be purchased by Baxter from
vendors approved by Baxter in accordance with Baxter’s vendor qualification and
approval procedures, copies of which have been provided to Guilford. Baxter
shall provide Guilford with copies of any amendments or revisions to such
procedures during the term of this Agreement. Notwithstanding the foregoing,
excipient vendors shall be approved in writing by Guilford in advance of use by
Baxter for Manufacture of Product. Excipient vendors currently approved by
Guilford are set forth on Schedule B; additional vendors may be added to
Schedule B from time to time upon prior written agreement of the parties. Such
Materials shall meet the requirements of the Product Specifications. All
Materials supplied to Baxter by Guilford shall be purchased,

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



    inspected and released by Guilford per Guilford’s Standard Operating
Procedures. Materials supplied by Guilford will be purchased from Guilford
approved vendors.



7.   GUILFORD WARRANTY AND LIMITATIONS



7.1   Guilford Warranties. Guilford represents and warrants that all Bulk Active
shall, at the time of delivery to Baxter’s Facility (i) meet the Bulk Active
Specifications; (ii) be manufactured in accordance with cGMPs; (iii) be
manufactured in accordance with Applicable Laws and FDA requirements in effect
on the day of delivery; and (iv) be fit for the Manufacture of the Product.
Without limiting the warranty in Section 7.1(iii), Guilford represents and
warrants that no Bulk Active shall, at the time of delivery, be (a) adulterated
or misbranded within the meaning of the Act, or any similar law of any other
jurisdiction in the Territory; or (b) an article which may not, under the
provisions of the Act, or any similar law of any other jurisdiction in the
Territory, be introduced into interstate commerce. Guilford also represents and
warrants that the Bulk Active reference standard material shall, at the time of
delivery to Baxter’s Facility, meet the assigned purity as set forth in the
related certificate of analysis for such reference standard material. Guilford
also represents and warrants (x) that it has acquired all commercial and
intellectual property rights to the Product for the Territory which are
necessary for Baxter to realize its rights and fulfill its obligations under
this Agreement and the CTM Supply Agreement and to grant Baxter the licenses set
forth in Article 11 below, and (y) that it has the right to enter into this
Agreement and require Baxter to Manufacture Product in accordance with the terms
and conditions set forth herein and in the Quality Agreement. Guilford also
represents and warrants that it has the right to enter into this Agreement in
accordance with the terms and conditions set forth herein and in the Related
Agreements, and that this Agreement and the Related Agreements will not conflict
with, contravene or constitute a default under any other agreement, contract or
other arrangement by which Guilford is bound, including without limitation the
Merck/Guilford Agreement. NO OTHER EXPRESS OR IMPLIED WARRANTY EXISTS, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
GUILFORD EXPRESSLY DISCLAIMS ANY SUCH WARRANTIES.   7.2   Claims for Failure to
Meet Bulk Active Specifications. Claims by Baxter on account of quality or
concerning any failure of Bulk Active to meet the warranty specified in
Section 7.1(i) shall be made promptly by Baxter, in writing, but no later than *
following Baxter’s receipt of Bulk Active at the Facility. Claims by Baxter on
account of shortage, loss or damage shall be made promptly by Baxter, in
writing, but no later than * following Baxter’s receipt of Bulk Active at the
Facility. In connection with such claim(s), Baxter shall, at Guilford’s request,
investigate and re-test such Bulk Active and shall permit one or more

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



    representatives from Guilford to be present and participate in the
investigation and re-testing by Baxter, which investigation and re-testing will
be done at Baxter’s own cost. If Guilford and Baxter agree that the Bulk Active
did not meet the warranties set forth in Section 7.1(i) upon delivery to Baxter,
then Baxter shall destroy or return the Bulk Active to Guilford in accordance
with Guilford’s instructions in accordance with the provisions of Section 7.4.
If the Bulk Active is determined upon agreement by the parties to meet such
warranty, then Baxter shall utilize the Bulk Active to Manufacture Product. If
the parties are unable to agree as to whether such Bulk Active met such
warranties, Baxter shall return the Bulk Active to Guilford and the parties
shall cooperate to have the Bulk Active in dispute analyzed by an independent
testing laboratory of recognized repute agreeable to both parties. The results
of such laboratory testing shall be final and binding on the parties on the
issue of compliance of the Bulk Active with such warranty. *   7.3   Other
Claims. If Baxter claims that any shipment of Bulk Active did not, at the time
of delivery, meet the warranties specified in Section 7.1(ii) or (iii), Baxter
shall promptly (and in any event within *) notify Guilford and either destroy or
return such Bulk Active to Guilford in accordance with Guilford’s instructions,
and if Guilford and Baxter are unable to agree as to whether or not such Bulk
Active met such warranties, the dispute shall be settled in accordance with the
dispute resolution provisions set forth in Section 23.6. If the Bulk Active is
determined to have met such warranties, then Baxter shall bear the cost of such
dispute resolution proceedings, including Guilford’s reasonable attorneys’ fees.
If the Bulk Active is determined not to have met any such warranty, then
Guilford shall bear the cost of such proceedings, including Baxter’s reasonable
attorneys’ fees, and shall pay Baxter for any Product Manufactured which
incorporates such Bulk Active at the Manufacturing Fees specified in Section 4.
  7.4   Bulk Active not Meeting Warranties. Any Bulk Active which fails to meet
the warranties under Section 7.1 and which is in Baxter’s possession or control
shall, at Guilford’s option, either be destroyed by Baxter or returned to
Guilford pursuant to Guilford’s written instructions. Unless otherwise provided
in Sections 7.2 and 7.3, Guilford shall assume the cost of destruction of such
Bulk Active, or the freight and insurance costs and risk of loss for return of
such Bulk Active after Baxter physically transfers the Bulk Active to Guilford’s
designated carrier at Baxter’s Facility.



8.   BAXTER WARRANTY AND LIMITATIONS



8.1   Baxter Warranties. Baxter represents and warrants that all Product shall,
at the time of Delivery to Guilford (i) meet the Product Specifications; (ii) be
Manufactured in accordance with cGMPs; and (iii) be Manufactured in accordance
with the validated processes and test methods specified in NDA and other filings
with the FDA maintained in the Territory with respect to Product,

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



    and with all Applicable Laws and regulations and FDA requirements in effect
on the day of Delivery. Without limiting the warranty in Section 8.1(iii),
Baxter guarantees that no Product shall, at the time of Delivery, be
(a) adulterated or misbranded within the meaning of the Act, or any similar law
of any other jurisdiction in the Territory, or (b) an article which may not,
under the provisions of the Act, or any similar law of any other jurisdiction in
the Territory, be introduced into interstate commerce. Baxter also represents
and warrants that it has the right to enter into this Agreement and to
Manufacture and supply Product to Guilford in accordance with the terms and
conditions set forth herein and in the Related Agreements, and that this
Agreement and the Related Agreements will not conflict with, contravene or
constitute a default under any other agreement, contract or other arrangement by
which Baxter is bound, including without limitation the Merck/Baxter Agreement.
NO OTHER EXPRESS OR IMPLIED WARRANTY EXISTS, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND BAXTER EXPRESSLY
DISCLAIMS ANY SUCH WARRANTIES.   8.2   Claims for Failure to Meet Product
Specifications. If Guilford claims that any shipment of Product did not, at the
time of Delivery to Guilford, meet the warranty specified in Section 8.1(i),
Guilford shall notify Baxter within * from Guilford’s receipt of Product at the
designated location; provided that in the case of latent defects that are not
discoverable upon exercise of reasonable diligence within such * period,
Guilford shall notify Baxter as soon as practicable upon discovery of such
defect, however, in no event after the Product has expired according to its
expiry date. If Guilford and Baxter are unable to agree as to whether such
Product met such warranty, then the parties shall cooperate to have the Product
in dispute analyzed by an independent testing laboratory of recognized repute
selected by Guilford and approved by Baxter, which approval shall not be
unreasonably withheld. The results of such laboratory testing shall be final and
binding on the parties on the issue of compliance of the Product with such
warranty. If the Product is determined to have met such warranty, then Guilford
shall bear the cost of such laboratory testing. If the Product is determined not
to have met such warranty for reasons unrelated to a breach of Guilford’s
warranty under Section 7.1, then Baxter shall:



(i)   bear the cost of such laboratory testing;   (ii)   pay Guilford, *, which
price may be adjusted by Guilford no more than once per Calendar Year by a
percentage up to the percentage increase in the * for the most recently ended
Calendar Year over the prior Calendar Year which shall be further limited to a
maximum of * for that Calendar Year;   (iii)   at Guilford’s written election,
within * after receipt of such determination, either (a) replace the rejected
Product within * of the date of such

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



    determination; or (b) at Baxter’s option either credit Guilford’s account or
refund to Guilford an amount equal to the Manufacturing Fees paid for such
Product, plus any applicable delivery charge paid by Guilford. In the event that
Guilford does not make such written election within *, then the election shall
be made at Baxter’s option after written notification to Guilford;   (iv)   pay
to Guilford interest at the rate of * on the amount of payment(s) made by
Guilford for such Product, if any, from the date that such payment was made
until, as applicable, (a) * after delivery of the replacement Product and
associated invoice to Guilford, or (b) deduction of the credit from an amount
due by Guilford to Baxter on the date when due (i.e., the credit must actually
be used by Guilford and not simply be posted by Baxter to Guilford’s account) or
refund to Guilford, as applicable, pursuant to Section 8.2(iii)(b); and   (v)  
cancel any late fees assessed by Baxter to Guilford for non-payment or late
payment of the invoice(s) relating to such Product which did not meet such
warranty.



8.3   Other Claims. If Guilford claims that any shipment of Product did not, at
the time of Delivery to Guilford, meet the warranties specified in
Section 8.1(ii) or (iii), Guilford shall notify Baxter, and if Guilford and
Baxter are unable to agree as to whether or not such Product met such
warranties, the dispute shall be settled in accordance with the dispute
resolution provisions set forth in Section 23.6. If the Product is determined to
have met such warranties, then Guilford shall bear the cost of such dispute
resolution proceedings, including Baxter’s reasonable attorneys’ fees. If the
Product is determined not to have met any such warranty for reasons unrelated to
a breach of Guilford’s warranty under Section 7.1, then Baxter shall:



(i)   bear the cost of such dispute resolution proceedings, including Guilford’s
reasonable attorneys’ fees;   (ii)   pay Guilford, at the price established in
Section 8.2(ii), for the Bulk Active consumed in the Manufacture of such
Product;   (iii)   at Guilford’s written election, within * after receipt of
such determination, either (a) replace the rejected Product within * of the date
of such determination; or (b) at Baxter’s option either credit Guilford’s
account or refund to Guilford an amount equal to the Manufacturing Fees paid for
such Product, plus any applicable delivery charge paid by Guilford. In the event
that Guilford does not make such written election within *, then the election
shall be made at Baxter’s option after written notification to Guilford;

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



(iv)   pay to Guilford interest at the rate of * on the amount of payment(s)
made by Guilford for such Product, if any, from the date that such payment was
made until, as applicable, (a) * after delivery of the replacement Product and
associated invoice to Guilford, or (b) deduction of the credit from an amount
due by Guilford to Baxter on the date when due (i.e., the credit must actually
be used by Guilford and not simply be posted by Baxter to Guilford’s account) or
refund to Guilford, as applicable, pursuant to Section 8.3(iii)(b); and   (v)  
cancel any late fees assessed by Baxter to Guilford for non-payment or late
payment of the invoice(s) relating to such Product which did not meet such
warranty.



8.4   Product Not Meeting Warranties. Any Product which fails to meet the
warranties under Section 8.1 and which is in Guilford’s possession or control
shall, at Guilford’s option, either be returned to Baxter for destruction in
accordance with Baxter’s written shipping instructions, or destroyed by
Guilford, in either case at Baxter’s expense. If returned to Baxter, then risk
of loss for such Product shall pass to Baxter upon shipment from Guilford’s
facility.



9.   INDEMNIFICATION



9.1   Baxter Indemnification. Baxter shall defend, indemnify and hold harmless
Guilford and its Affiliates, and their respective directors, officers,
shareholders, employees and agents, and each of their successors and permitted
assigns (collectively, the “Guilford Indemnitees”), from and against any and all
claims, actions, causes of action, liabilities, losses, damages, costs or
expenses, and resulting settlements, awards or judgments, including reasonable
attorneys’ fees (collectively, “Damages”), which arise out of or relate to
(i) the failure of Product provided by Baxter hereunder to meet the warranties
set forth in Section 8.1; (ii) a breach by Baxter of any of its other
representations, warranties, covenants, agreements or obligations under this
Agreement or the Related Agreements; (iii) the negligence or willful misconduct
of Baxter in Manufacturing Product or in the performance or nonperformance of
any obligations under this Agreement or the Related Agreements; or (iv) any
patent, trade name, trademark, service mark or copyright infringement or misuse,
or any claim or judgment of such infringement or misuse thereof, relating to the
Container or the Manufacture of the Product by Baxter (except to the extent
covered by Guilford’s indemnification obligations pursuant to Section 9.2), or
the use of the Baxter Trademarks, trade names or copyrightable materials in
connection with any labeling or promotional materials for the Product authorized
by this Agreement; provided, that Baxter shall have no obligation to indemnify
Guilford under this Section 9.1 to the extent such Damages arise out of or
relate to any matter for which Guilford is obligated to indemnify Baxter under
this Agreement or the Related Agreements.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



9.2   Guilford Indemnification. Guilford, on its own behalf, and on behalf of
its Affiliates and Licensees, shall defend, indemnify and hold harmless Baxter
and its Affiliates and their respective directors, officers, shareholders,
employees and agents, and each of their successors and permitted assigns
(collectively, the “Baxter Indemnitees”), from and against any and all Damages
which arise out of or relate to (i) the failure of Bulk Active provided by
Guilford hereunder to meet the warranties set forth in Section 7.1; (ii) a
breach of any of Guilford’s other representations, warranties, covenants,
agreements or obligations under this Agreement or the Related Agreements;
(iii) negligence or willful misconduct in the performance or nonperformance of
Guilford’s obligations under this Agreement or the Related Agreements;
(iv) personal injury or property damage caused by the Product (except to the
extent covered by Baxter’s indemnification obligations hereunder, including
those set forth in Sections 9.1, 14 and 17, and the Related Agreements); or
(v) any patent, trade name, trademark, service mark or copyright infringement or
misuse, or any claim or judgment of such infringement or misuse thereof,
relating to the Bulk Active supplied by Guilford or to the Product (except to
the extent covered by Baxter’s indemnification obligations hereunder, including
those set forth in Section 9.1) or the use or printing of any trademarks, trade
names or copyrightable materials of Guilford or its Affiliates, Licensees and
Distributors as authorized by this Agreement; provided, that Guilford shall have
no obligation to indemnify Baxter under this Section 9.2 to the extent such
Damages arise out of or relate to any matter for which Baxter is obligated to
indemnify Guilford under this Agreement or the Related Agreements.   9.3   No
Claim for Losses. In no event shall either party or their respective Affiliates
be liable for any special, indirect, incidental or consequential damages arising
out of this Agreement, except to the extent any such special, indirect,
incidental or consequential damages shall be payable to a third party.   9.4  
Prompt Notice. Each party agrees to give the other prompt written notice of any
claims made for which the other might be liable under the foregoing
indemnifications. The party from whom indemnification is sought hereunder shall
have the right to assume responsibility for any such claim for indemnification,
including the defense thereof, by providing notice to the indemnified party
within * of receipt of such notice and by selecting counsel reasonably
acceptable to the indemnified party within such * period. The indemnified party
will cooperate fully with the indemnifying party in defending or otherwise
resolving any claim subject to indemnification hereunder, and the indemnifying
party will have full control of the defense of any such litigation; however, the
indemnified party, at its expense, shall be entitled to be represented by its
own counsel in any such litigation. The indemnifying party agrees to bear all
other costs and expenses of litigation, including its own attorneys’ fees, in
connection with such litigation. In the event the indemnifying party refuses or
fails to assume defense of any such claim in accordance with the foregoing, or

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



    refuses or fails to appoint counsel reasonably acceptable to the indemnified
party within the * time period set forth above, the indemnified party may retain
reasonable counsel to defend the claim and the indemnifying party agrees to bear
all reasonable costs and expenses of such litigation, including the indemnified
party’s reasonable attorneys’ fees, in connection with such litigation.   9.5  
Refund Due to Injunction. In the event that the sale of Product is enjoined due
to an alleged or actual infringement of third party intellectual property rights
by either party, then, in addition to all other rights and obligations of the
parties hereunder (i) if Guilford is obligated under Section 9.2(v) to indemnify
Baxter and Baxter’s Affiliates, Guilford shall pay Baxter for any affected
Product remaining in Baxter’s possession at the Manufacturing Fees set forth in
Section 4.1; and (ii) if Baxter is obligated under Section 9.1(iv) to indemnify
Guilford and Guilford’s Affiliates, Baxter shall (a) return to Guilford any
affected Bulk Active remaining in Baxter’s possession; and (b) refund to
Guilford the Manufacturing Fees paid by Guilford, calculated on a FIFO basis,
for all affected Product remaining in Guilford’s and its Affiliates’, Licensees’
and Distributors’ inventory as of the applicable date of injunction and
subsequently returned to Guilford by its customers pursuant to the injunction
after the injunction date.   9.6   Not Binding. Neither party nor its respective
Affiliates shall be responsible or bound by any settlement made by the other
party without its prior written consent.   9.7   Additional Remedies. The
indemnification obligations of the parties established in this Section 9 shall
be in addition to, and shall be available to the parties irrespective of the
availability of, any other remedies expressly contemplated in this Agreement,
including without limitation those contemplated in Sections 7, 8, 14, 17 and 22;
provided, that no party shall be entitled to recover multiple damages for the
same claim under multiple sections of this Agreement.



10.   MARKETING



10.1   Catalog Listings. Each party may list Product in its catalogs as a
regularly available item in the Territory. Baxter shall also be permitted to
provide customers with its “sell sheets” listing the availability of Product.
Baxter listings in catalogs and “sell sheets” will show no prices and Baxter
will provide Guilford with a copy of such listings for prior written approval.  
10.2   Baxter Promotion. Baxter shall not promote Product or its therapeutic
qualities. Baxter will use reasonable efforts to promote acceptance and use of
Container in the Territory. Any such promotion of the Container that is to
include reference to the Product shall be approved in writing in advance by
Guilford.   10.3   Product Sales. Nothing in Section 10.1 or 10.2 shall be
construed to grant Baxter a license to sell Product. Guilford and its
Affiliates, Licensees and Distributors

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



    shall be the exclusive marketers, sellers and distributors of Product in the
Territory.   10.4   Guilford Promotional Materials. Guilford is responsible for,
and is not required or expected to forward to Baxter for written approval, any
promotional materials for Product, except as to the use of Baxter’s Trademarks
as provided in Section 11 and except as to any statements and/or claims made
regarding the Container. Baxter hereby agrees to the use of its Trademarks and
the statements and/or claims regarding the Container made in the promotional
materials that have been approved in writing by Baxter (the “Approved
Materials”). Guilford need not submit individual promotional materials to Baxter
for approval provided that any statements and/or claims made in such promotional
materials using Baxter’s Trademarks or related to the Container are identical to
the statements and/or claims made in the Approved Materials. If Guilford desires
to make statements and/or claims related to the Container, or desires to use
Baxter’s Trademarks, in either case in a manner not identical to the Approved
Materials, then Guilford shall submit such statements and/or claims to Baxter in
writing, and if Baxter does not object to such statements and/or claims within *
of receipt from Guilford, then Guilford shall have been authorized to use such
Trademarks, statements and/or claims and the Approved Materials shall be deemed
to be amended to include such new items.   10.5   Labeling. Prescribing
information and all labeling copy, including all changes therein, to accompany
the Product in the Territory on the Product label and in the Product insert
shall be the responsibility of Guilford. Notwithstanding the foregoing, Guilford
will collaborate with Baxter in determining the appropriate information and
statements to be made regarding the description, characteristics and/or use of
the Container and will utilize, to the greatest extent possible and appropriate
for the Product, statements which are consistent with language used by Baxter
for other products packaged in Baxter’s Container.



11.   INTELLECTUAL PROPERTY



11.1   Registration of Trademarks. Each party or its Affiliates, as the case may
be, will seek to maintain in force during the term of this Agreement, its
Trademark(s), at its own cost, in the Territory.   11.2   Ownership of
Trademarks. Each party warrants that it or its Affiliate, as the case may be,
has full right, title and interest in and to its Trademark(s) and registrations
obtained in the Territory. Each party retains all right, title and interest in
or to its Trademark(s) and shall not assert any claim to any goodwill,
reputation or ownership of the other party’s Trademark(s). All uses of
Guilford’s Trademark by Baxter shall inure to the benefit of Guilford, and all
uses of Baxter’s Trademarks by Guilford shall inure to the benefit of Baxter.
However, neither

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



    party shall be obligated to compensate the other for benefits which may
inure as the results of the use of such other party’s Trademark(s).



11.3   License to Use Trademarks. During the term of this Agreement, on a
non-exclusive and royalty-free basis, solely for the Territory and solely in
connection with the rights and responsibilities of the parties as provided in
this Agreement and the Related Agreements, (a) Guilford hereby grants Baxter a
license to use its Trademark in connection with the Manufacturing of Product
hereunder and in connection with activities permitted pursuant to Sections 10.1
and 10.2; and (b) Baxter hereby grants Guilford a license to use its Trademarks
in connection with the registration, promotion, sale and distribution of the
Product. Neither party may sublicense this license to the other party’s
Trademark(s), except that Guilford may sublicense this license to Guilford’s
Affiliates, Licensees and Distributors of Product, without obtaining the prior
written consent of Baxter. Any such sublicense granted shall incorporate the
terms of this Agreement by reference and shall bind the sublicensee to the
provisions of Section 11.



11.4   Trademark Marking. Each party shall approve in writing the proper manner
in which its Trademark(s) must be displayed by the other party when used in
connection with the terms of this Agreement prior to any use of such
Trademark(s), including appropriate indication of each party’s ownership and
registration status of its Trademark(s).   11.5   Quality Control. Each party
shall use the other party’s Trademark(s) only as specified in Section 11 and in
strict accordance with the approved use under Section 11.4. The quality control
provisions of the Quality Agreement apply to the use of Trademarks.   11.6  
Goodwill of Trademarks. Neither party shall use the other party’s Trademark(s)
in any way which will adversely affect the goodwill of the other party’s
Trademark(s) and shall exercise the necessary controls to maintain the good
reputation and good will of such Trademark(s). A requesting party may
periodically inspect, sample and review the other party’s actual use of the
Trademark(s) of the requesting party to determine whether the other party is
maintaining the goodwill of such Trademark(s). Such inspections, sampling and
review shall be undertaken by the other party at the requesting party’s expense
and request, but no more than once per year, to which the other party shall
promptly respond and cooperate.   11.7   Protection of Trademarks. Each party
will in good faith protect its Trademark rights against any infringement or
claim that the Trademarks are invalid or infringe the rights of others. Each
party will give prompt written notice to the other party of any infringement or
possible infringement of the other party’s Trademark(s) during the term of this
Agreement. The commencement, strategies, termination and settlement of any
action relating to the validity or infringement of each party’s Trademark(s)
shall be decided by the party owning such Trademark(s).   11.8   License to
Patents and Unpatented Technology. During the term of this Agreement, on a
non-exclusive and royalty free basis solely for the Territory and solely to the
extent necessary for Baxter to realize its rights and fulfill its obligations
under this Agreement, Guilford hereby grants to Baxter a license under all
patents, unpatented technology, and other intellectual property rights owned or
controlled by Guilford relating to the Product; provided that (i) Baxter shall
only have the right to such license, and to use such patents, unpatented
technology, and intellectual property rights, if and to the extent necessary for
Baxter to realize its rights and fulfill its obligations under this Agreement
and that Baxter shall have no right to use any such patents, unpatented
technology or intellectual property rights in any other manner or for any other
purpose, and (ii) Baxter shall not sublicense the license granted pursuant to
this Section 11.8 without Guilford’s prior written consent except in connection
with the assignment of this Agreement to an Affiliate in accordance with
Section 23.2.



12.   GUILFORD LICENSEES AND DISTRIBUTORS



12.1   Notification. If Guilford and/or its Affiliates desire to license
Guilford’s rights to market and sell Product in the Territory, Guilford shall
first notify Baxter in writing of the identity of the proposed Licensee and the
nature of the rights to be licensed.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



12.2   Baxter Disapproval Due to Confidentiality Concerns. With respect to those
proposed Licensees which will need access to Baxter’s Confidential Information,
Baxter shall have the right, within * after written notice given by Guilford
pursuant to Section 12.1, to disapprove any such proposed Licensee; provided
that in order to exercise such right, Baxter must demonstrate to Guilford’s
reasonable satisfaction that such proposed Licensee is engaged in, or is
preparing to engage in, the development or manufacture of Flexible Containers.  
12.3   Other Baxter Disapproval. * In the event that Baxter shall for any reason
become subject to any provision or restriction in any contract or other
arrangement which would interfere with Guilford’s utilization of third parties
as Licensees in the Territory after the date of this Agreement, this
Section 12.3 shall not apply with respect to such contract or arrangement.
Without limiting the generality of the foregoing, in no event shall Baxter be
entitled to enter into any contract which would interfere with Guilford’s
utilization in the Territory of a previously approved Licensee.   12.4   No
Unreasonable Disapproval. Baxter will not unreasonably disapprove any proposed
Licensee pursuant to Section 12.2 or 12.3.   12.5   Guilford License with
Licensees. Guilford shall not license any responsibilities under this Agreement
to any proposed Licensee disapproved by Baxter pursuant to Section 12.2 or 12.3.
  12.6   *   12.7   Distributors. Notwithstanding anything to the contrary in
this Section 12, there shall be no restriction upon, and Baxter shall not have
the right to approve or disapprove, Guilford’s or its Affiliates’ use of any
Distributors; provided that Guilford shall not license its rights to market and
sell Product to such Distributors except in accordance with this Section 12 and
Guilford shall not disclose Baxter’s Confidential Information to any Distributor
without Baxter’s prior written consent, which consent shall not be unreasonably
withheld or delayed.   12.8   Guilford Continuing Obligations. No license or
contract with a Licensee or Distributor shall relieve Guilford of its
obligations under this Agreement or any other written agreement entered into by
the parties. Furthermore, Guilford shall be responsible for the performance of
any Licensee concerning the Product in the Territory and shall indemnify Baxter
and its Affiliates with respect thereto as provided in Section 9.2.



13.   BULK ACTIVE LOSSES



    Baxter shall reimburse Guilford for Bulk Active Losses in connection with
the Manufacture of Product pursuant to the provisions of Schedule E.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------



 



14.   ENVIRONMENT



14.1   Compliance with Laws. Baxter represents and warrants that its operations
and activities connected with or relating to the preparation and Manufacture of
the Product will comply with all Applicable Laws relating to protection of human
health and the environment.   14.2   Indemnification. Baxter agrees to
indemnify, defend and hold harmless the Guilford Indemnitees from and against
any and all Damages arising out of or relating to a breach of the covenant in
Section 14.1, including without limitation (i) any condition in, on, under or
near the Facility, and (ii) any condition caused by Baxter, its employees or
agents arising out of or in any way connected to any act or omission whatsoever
of Baxter and/or its Affiliates, employees or agents. Such duty of
indemnification shall include, but not be limited to, claims for injury to
person(s) or damage to property, including natural resources, and further
including claims for environmental investigation and/or remediation of property
at or around the Facility or any off-site location where material from the
Facility may have been transported or otherwise came to be located. Baxter has
the option of selecting the attorneys for the defense of claims under this
provision and shall be responsible for all costs and expenses of such attorneys.
Guilford may elect to have its own attorneys as additional counsel, in which
case Guilford shall be responsible for its own attorneys’ fees.



15.   CONFIDENTIALITY



15.1   Confidentiality. With respect to the terms of this Agreement and all
information furnished by one party to the other party pursuant to or under this
Agreement or the Confidentiality Agreement entered into on October 15, 2003,
whether or not identified herein as specifically subject to Section 15,
(collectively, “Confidential Information”), the party receiving such
Confidential Information shall maintain the confidential and proprietary status
of such Confidential Information, keep such Confidential Information and each
part thereof within its possession or under its control, use all reasonable
efforts to prevent the disclosure of any Confidential Information to any other
person or entity, and use all reasonable efforts to ensure that such
Confidential Information is used only for those purposes specifically authorized
by this Agreement. These mutual obligations shall not apply to any information
to the extent that such information is:



(i)   developed by a receiving party independently of the Confidential
Information and not in violation of this Agreement;   (ii)   in the public
domain at the time of its receipt from the disclosing party or thereafter
becomes part of the public domain through no fault of the recipient;

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------



 



(iii)   received without obligation of confidentiality from a third party having
the right to disclose such information;   (iv)   released from the restrictions
of this Section 15.1 by the express written consent of the disclosing party; or
  (v)   known by the receiving party prior to its receipt from the disclosing
party as evidenced by the receiving party’s business records.



15.2   Exceptions. Notwithstanding the provisions of Section 15.1, the parties
shall have the right to disclose Confidential Information hereunder to the
extent:



(i)   required by Applicable Laws to be disclosed (the disclosing party shall,
however, give the other party reasonable prior notice thereof and a copy of the
disclosure proposed to be made, and will also reasonably cooperate with the
other party to prevent or to limit such disclosure and permit the other party to
participate in seeking an appropriate protective order);   (ii)   required by
Securities Laws to be disclosed (the disclosing party shall, however, consult
with the other party on the provisions of this Agreement to be redacted in any
filings made by the parties with the United States Securities and Exchange
Commission or as otherwise required by Applicable Law);   (iii)   disclosed to
the FDA and/or other governmental agencies by a party in fulfillment of its
obligations under this Agreement in order to obtain or maintain FDA approval of
the Product, or to obtain or maintain patents (but such disclosure shall only be
made pursuant to the provisions of this Agreement, as appropriate);   (iv)  
necessary to be disclosed to Affiliates, Licensees, Distributors, agents,
consultants, and/or other third parties, for the research and development,
manufacturing and/or marketing of the Product in the Territory, but only on the
condition that the prior written approval of Baxter has been obtained for
disclosure to Distributors in accordance with Section 12.7 and such recipients
of the Confidential Information shall, prior to such disclosure, agree in
writing to be bound by the confidentiality and non-use obligations contained in
this Agreement; or   (v)   necessary to effect the licenses granted under this
Agreement, the Related Agreements or any other written agreement entered into by
the parties, but only on the condition that such recipients of the Confidential
Information shall, prior to such disclosure, agree in writing to be bound by the
confidentiality and non-use obligations contained in this Agreement and any
other written agreement entered into by the parties.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------



 



15.3   Further Exception. Nothing in this Section 15 shall prohibit a party from
disclosing its own Confidential Information to third parties unless such
information also constitutes Confidential Information of the other party
hereunder or otherwise is contemplated to be kept as confidential in this
Agreement or the Related Agreements.   15.4   Export. A recipient of
Confidential Information shall adhere to the U.S. Export Administration laws and
regulations and shall not export or re-export, to the extent covered by such
laws and regulations, any technical data or information received from the
disclosing party or the direct product of such technical data or information to
any proscribed country listed in the U.S. Export Administration regulations
unless properly authorized by the U.S. Government.   15.5   Enforcement. Each
party specifically recognizes that any breach by it of this Section 15 may cause
irreparable injury to the other party and that actual damages may be difficult
to ascertain and in any event, may be inadequate. Accordingly (and without
limiting the availability of legal or equitable, including injunctive, remedies
under any other provision of this Agreement) each party agrees that in the event
of any such breach, notwithstanding the provisions of Section 9 or 23.6 hereof,
the other party shall be entitled to seek, by way of private litigation in the
first instance, injunctive relief and such other legal and equitable remedies as
may be available.   15.6   Prior Arrangements. The parties acknowledge that they
have executed earlier agreements regarding confidential information exchanged
pursuant to the Confidentiality Agreement entered into on October 15, 2003. The
parties agree that Section 15 of this Agreement shall supersede all provisions
in such earlier agreements relating to confidentiality and non-use obligations
of the parties with regard to confidential information disclosed under such
earlier agreements, except that where such agreements contain confidentiality
and non-use obligations which are more restrictive than those set forth in
Section 15 of this Agreement then those more restrictive provisions shall
continue to apply after execution of this Agreement to confidential information
disclosed under such more restrictive provisions.   15.7   Return of
Confidential Information. All Confidential Information, including copies
thereof, shall remain the property of the disclosing party and, to the extent
readily identifiable or clearly identified, and upon request of the disclosing
party, shall be returned to it upon expiration or termination of this Agreement,
except to the extent retention is necessary to effect the licenses granted under
this Agreement or to comply with Applicable Laws.   15.8   Survival. The
obligations of confidentiality and non-use referred to in Section 15.1 shall
survive until five (5) years after termination or expiration of this Agreement.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------



 



16.   TERM AND TERMINATION



16.1   *



16.2   Term. The initial term of this Agreement shall be effective as of the
Effective Date, and shall continue in effect for five (5) years. Thereafter,
this Agreement shall be renewed automatically for consecutive two (2) year
periods unless and until either party shall give written notice of termination
at least * before the end of the initial term or any renewal thereof.



16.3   Termination for Default or Bankruptcy. This Agreement may be terminated
upon written notice by either party to the other party at any time during the
term of this Agreement:



(i)   if the other party, by act or omission, breaches or defaults on a material
term or condition of this Agreement and such party fails to cure such breach
within * after written notice by the other party, or if by its nature such
breach cannot be cured within such period and such party does not take all
reasonable steps which can be taken within such * period to correct or remedy
such breach and thereafter diligently pursues such corrective measures, which
shall be completed not later than * from the date of such notice, unless the
parties shall agree otherwise in writing; or



(ii)   upon the filing or institution with respect to the other party of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of its assets for the benefit of creditors
by the other party; provided, however, in the case of any involuntary proceeding
such right to terminate shall only become effective if the other party consents
to the involuntary proceeding or such proceeding is not dismissed within * after
the filing thereof.



16.4   Termination by Either Party Due to Change in Ownership. Each party shall
provide written notice to the other party prior to, or upon first becoming aware
of (or, if prior notice is not practicable or is otherwise prohibited, as soon
as practicable or after such notice is no longer prohibited), a change of fifty
percent (50%) or more of the direct or indirect ownership of, or a change in
control of, the notifying party (a “Change in Control”). If the party entitled
to notice reasonably believes that such Change in Control will result in
material harm to its business as a result of competition between Guilford (and
its Affiliates) and Baxter (and its Affiliates) as a result of such Change in
Control, then such party shall have the option, within * of such notice, to
terminate this Agreement effective immediately after notifying the other party
in writing.   16.5   Termination by Guilford if Product Is Withdrawn from the
U.S. Market. This Agreement may be terminated or suspended immediately by
Guilford if Product

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------



 



    shall be withdrawn from the market in the U.S. by Guilford due to
(a) serious problems relating to safety or efficacy; or (b) failure to obtain or
maintain FDA approval or any other license, permit or authorization required for
the Manufacture and sale of the Product in the United States. In case of any
termination or suspension of this Agreement under this Section 16.5, Guilford’s
sole liability shall be to pay Baxter for Product as provided in Section 16.8.
This Agreement may be reinstated by Guilford for the balance of the existing
contract term if Guilford shall reintroduce Product within * following
suspension of this Agreement under this Section 16.5; thereafter, this Agreement
may be reinstated by Guilford upon agreement by Baxter, which shall not be
unreasonably withheld.   16.6   Termination by Guilford in the Event of
Relocation of Facility. Guilford shall have the right to terminate this
Agreement if the Facility used to Manufacture Product is relocated in accordance
with the procedures set forth in this Section 16.6, provided, however, that
Guilford’s approval of any such relocation of Facility shall not be unreasonably
withheld. * Guilford must provide Baxter with written notice of its intent to
terminate as set forth herein no later than * after receipt of Baxter’s notice
of its intent to relocate Manufacture of Product to a new facility, which
termination shall be effective as of the end of the * notice period provided by
Baxter. In the event that Baxter intends to relocate Manufacturing of Product to
another facility, then, in addition to its other obligations set forth herein,
Baxter shall, at its own cost, be obligated to meet pre-approval inspection and
readiness requirements of the FDA, revalidate equipment and Manufacturing
processes, Manufacture new stability batches, conduct required stability
studies, reimburse Guilford for any associated reasonable documented direct
costs of amending its filings with the FDA, including, but not necessarily
limited to, salaries and wages of personnel and out-of-pocket costs, and pay for
any other reasonable direct costs associated with the relocation. Baxter will
continue to supply Product from the Facility until the new facility is approved
by the FDA.   16.7   *   16.8   Dispositions of Inventory Upon Termination or
Expiration.



16.8.1   Certain Terminations by Guilford. In the event of any termination of
this Agreement by Guilford pursuant to Section 16.3, 16.4, 16.6 or 16.7, then
(i) Baxter shall promptly return any remaining inventory of Bulk Active, and
package inserts and materials relating to the packaging of the Product which
contain Guilford’s or its Affiliates’, Licensees’ or Distributors’ trademarks or
trade names, in accordance with Guilford’s written instructions, and Baxter
shall pay the freight and insurance costs and shall assume the risk of loss for
return of such items until Baxter physically transfers the items to Guilford at
Guilford’s designated location; (ii) Guilford shall have the option to cancel
any outstanding Firm Orders for Product, without penalty to Guilford, or to
compel Baxter to Manufacture

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

26



--------------------------------------------------------------------------------



 



    and Deliver Product relating to any outstanding Firm Orders in accordance
with the terms of this Agreement; and (iii) Guilford shall have the option to
purchase from Baxter all Product which meets the warranties and other
requirements of this Agreement, in accordance with the terms of this Agreement.
  16.8.2   Certain Terminations by Baxter. In the event of any termination of
this Agreement by Baxter pursuant to Section 16.3 or 16.4, then (i) Baxter shall
promptly return any remaining inventory of Bulk Active, and package inserts and
materials relating to the packaging of the Product which contain Guilford’s or
its Affiliates’, Licensees’, or Distributors’ trademarks or trade names, in
accordance with Guilford’s written instructions, and Guilford shall pay the
freight and insurance costs and assume the risk of loss for return of such items
after Baxter physically transfers the items to Guilford’s designated carrier at
Baxter’s Facility; (ii) Baxter shall have the option to cancel any outstanding
Firm Orders for Product, without penalty to Baxter, or to Manufacture and
Deliver Product relating to any outstanding Firm Orders in accordance with the
terms of this Agreement; and (iii) Guilford shall purchase from Baxter all
Product Manufactured pursuant to Firm Orders which meets the warranties and
other requirements of this Agreement, in accordance with the terms of this
Agreement.   16.8.3   Termination for Any Other Reason or Expiration. In the
event of termination of this Agreement for any reason other than those
contemplated in Sections 16.8.1 and 16.8.2, or in the event of expiration of
this Agreement, then (i) Baxter shall promptly return any remaining inventory of
Bulk Active, and package inserts and materials relating to the packaging of the
Product which contain Guilford’s or its Affiliates’, Licensees’, or
Distributors’ trademarks or trade names, in accordance with Guilford’s written
instructions, and the parties shall share equally the freight and insurance
costs and the risk of loss for return of such items after Baxter physically
transfers the items to Guilford’s designated carrier at Baxter’s Facility; and
(ii) the parties shall cooperate in good faith to either cancel any outstanding
Firm Orders for Product, without penalty to either party, or to Manufacture and
Deliver Product relating to any outstanding Firm Orders for purchase by Guilford
in accordance with the terms of this Agreement.   16.8.4   Destruction and Bulk
Active Loss Calculations. Any Product which is not purchased by Guilford under
the provisions of Section 16.8.1(iii) shall be destroyed by Baxter in accordance
with Section 17, and such Product shall be included in Line F of the Bulk Active
Usage Variance form(s) prepared for the relevant Bulk Production Lot pursuant to
Schedule E.

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



16.9   Remaining Obligations. Expiration or termination of this Agreement shall
not relieve the parties of any of their respective obligations accruing prior to
such expiration or termination. The covenants and agreements of the parties that
require by their terms performance or compliance after expiration or termination
of this Agreement shall survive the termination of this Agreement.   16.10   Use
of Trademarks. Except as may be required to dispose of Product in existence at
the time of expiration or termination of this Agreement, any and all rights of
either party to use the Trademark(s) and trade names of the other party for the
Product shall end upon termination or expiration of this Agreement.   16.11  
Alternative Suppliers. At the expiration of the term of this Agreement, or in
the event of early termination of this Agreement by Guilford pursuant to any of
Sections 16.3, 16.4, 16.6, 16.7 or 23.1, at Guilford’s written request, *. The
reasonable costs for such technology transfer shall be reimbursed by Guilford if
the transfer results from expiration of the Agreement and the costs of the
transfer shall be born by Baxter if the transfer results from a material breach
by Baxter. Upon the earlier of (i) Guilford’s delivery of notice of termination
pursuant to any of Sections 16.3, 16.4, 16.6 or 16.7, (ii) the existence and
continuation of a circumstance contemplated by 23.1 for a period of at least *,
and (iii) * prior to the expiration of this Agreement by its terms, Guilford
shall be entitled to qualify an alternative supplier (other than Baxter or its
Affiliates) of Product, and Guilford’s reasonable activities in connection with
such qualification shall not constitute a violation of Section 3.5; provided
that Guilford shall not be otherwise relieved of its obligations hereunder,
including its obligation under Section 15.



17.   WASTE/DISPOSAL



17.1   Baxter Warranty. To the extent of its responsibilities therefor pursuant
to this Agreement, Baxter warrants that in connection with handling and/or
disposing of (i) any and all Bulk Active, Materials and/or Product, and
(ii) those waste streams derived from or associated with Bulk Active, Materials
and/or Product, or derived from or associated with the preparation and
Manufacturing of the Product, it will comply with all Applicable Laws governing
the transportation, unloading, discharge, generation, storage, treatment,
disposal, and handling of Bulk Active, Materials and/or Product Manufactured
under this Agreement, including, but not limited to:



(i)   the Toxic Substance Control Act (P.L. 94-469);   (ii)   the Federal Food,
Drug and Cosmetic Act, as amended, 21 U.S. Code, Section 301, et. seq.   (iii)  
the Clean Air Act, 42, U.S.C. Section 7401, et. seq.;

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



(iv)   the Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et.
seq.; and   (v)   the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et. seq.



17.2   Baxter Indemnification. Baxter agrees to defend, indemnify and hold
Guilford and its Affiliates harmless from any and all third party claims,
losses, damages, costs and expenses, including reasonable attorneys’ fees,
arising from the transportation, unloading, discharge, generation, storage,
treatment, disposal and handling of waste Bulk Active, Materials and Product and
of waste streams derived from or associated with the preparation and
Manufacturing of Product hereunder.   17.3   Limitation. The warranty and
indemnity set forth in Sections 17.1 and 17.2 shall not apply with respect to
handling or disposal of Bulk Active, Product, package inserts and other
materials used in Manufacturing of Product to the extent that Guilford is
responsible therefor pursuant to this Agreement or otherwise, including Baxter
returns of Bulk Active to Guilford for destruction in accordance with the terms
of this Agreement.   17.4   Guilford Indemnification. Guilford agrees to defend,
indemnify and hold Baxter and its Affiliates harmless from any and all third
party claims, losses, damages, costs and expenses, including reasonable
attorneys’ fees, arising from the transportation, unloading, discharge,
generation, storage, treatment, disposal and handling of Bulk Active, Product,
package inserts and other materials used in the Manufacture of Product to the
extent that Guilford is responsible therefor pursuant to this Agreement or
otherwise, including handling and disposal by Guilford of any and all customer
return of Product in accordance with the terms of this Agreement, except to the
extent such claims, losses, damages, costs and expenses are covered by Baxter’s
indemnification obligations hereunder, including pursuant to Section 17.2.



18.   INSURANCE



18.1   Insurance Coverage. Baxter shall, at its sole cost and expense, procure
and maintain throughout the life of this Agreement and any extension thereof the
following insurance with carriers satisfactory to Guilford:



(i)   Statutory Workers Compensation insurance as required by Applicable Law and
Employers Liability insurance in an amount not less than * for each accident.  
(ii)   Commercial General Liability insurance for bodily injury or death of
persons and/or loss of or damage to property as follows:

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------



 



(a)   General Aggregate *   (b)   Premises/Operations *   (c)   Blanket
Contractual Liability *   (d)   Completed Products Operations *   (e)   Personal
& Advertising Injury *



(iii)   Excess Liability insurance with limits of * per occurrence and in the
aggregate.



18.2   Evidence of Insurance. Baxter shall provide Guilford with written
evidence of such insurance naming Guilford as an additional insured and shall
notify Guilford at least * prior to any cancellation, non-renewal or material
change in such insurance. Baxter may elect to self-insure all or part of the
limits described above (including deductibles or retentions); however, such
decision to self-insure shall not in any way limit Baxter’s liability with
respect to its indemnification obligations under this Agreement and the Related
Agreements.



19.   REGULATORY MATTERS



19.1   Maintenance of NDA. Guilford shall be responsible for maintaining the NDA
and all regulatory filings and submissions associated with the Product in the
Territory. Baxter shall provide Manufacturing-related Product information to
Guilford as may be reasonably necessary or helpful for Guilford to meet its
regulatory obligations to maintain the NDA and file the required reports
thereunder in the Territory, including providing such information relating to
any changes to the Product Specifications, the Manufacturing process or
otherwise pursuant to the Quality Agreement. Each party shall cooperate with the
other in making and maintaining all regulatory filings that may be necessary in
connection with the performance of this Agreement and the Related Agreements.  
19.2   Communications with the FDA. Guilford shall have the responsibility for
communications with the FDA relating to the Product. Baxter shall provide
Guilford, in a timely manner, all information reasonably in its (or its
Affiliates’) control concerning the Product within or outside the Territory
reasonably necessary or helpful to meet Guilford’s regulatory obligations.



20.   QUALITY AGREEMENT       Simultaneously with the execution of this
Agreement, the parties are entering into the Quality Agreement. Quality control
testing and other quality related matters shall be governed by, and performed by
the parties in accordance with, the terms and conditions of the Quality
Agreement. The Quality Agreement is intended to supplement this

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

30



--------------------------------------------------------------------------------



 



    Agreement, and is hereby incorporated in this Agreement in its entirety,
except that in the event of a conflict between any term, condition or provision
of this Agreement and any term, condition or provision of the Quality Agreement,
the applicable term, condition or provision of this Agreement shall control
unless otherwise agreed in writing by the parties.   21.   CTM SUPPLY AGREEMENT
      Simultaneously with the execution of this Agreement, the parties are
entering into the CTM Supply Agreement. Manufacture and supply of clinical trial
material and related matters shall be governed by, and performed by the parties
in accordance with, the terms and conditions of the CTM Supply Agreement. The
CTM Supply Agreement is intended to supplement this Agreement, and is hereby
incorporated in this Agreement in its entirety, except that in the event of a
conflict between any term, condition or provision of this Agreement and any
term, condition or provision of the CTM Supply Agreement, the applicable term,
condition or provision of this Agreement shall control unless otherwise agreed
in writing by the parties.  

22.   SAFETY MATTERS, PRODUCT RETURN AND PRODUCT RECALL



22.1   Safety. Baxter shall comply at all times with all applicable health and
safety regulations, policies and procedures relating to the Manufacture of the
Product, including the transmission by Baxter to its employees of health and
safety information relating to the Product and its manufacture, storage,
disposal and transportation   22.2   Adverse Experience Reporting. The parties
shall be responsible for reporting adverse experiences and complaints with
respect to the Product (including the Bulk Active and the Materials), and for
responding to any such reports and complaints, in accordance with the terms and
conditions of the Quality Agreement.   22.3   Product Returns. In the event that
Baxter (or any of its Affiliates) shall receive any returned goods of Product
from a third party, Baxter shall notify Guilford of such returned goods and, at
Guilford’s option, either destroy such returned goods or deliver such return
goods to Guilford, in each case at Guilford’s expense. Guilford shall not have
the right to return any Product received by Guilford as returned goods from
third parties to Baxter, other than in accordance with Section 8.2. The parties
shall notify each other of, and shall respond to, any customer complaints
associated with returned Product in accordance with the terms and conditions of
the Quality Agreement.   22.4   Product Recall. Product recalls shall be
conducted in accordance with the terms of the Quality Agreement. Each party
shall make a permanent, complete and accurate record of all costs incurred by it
in connection with any Product recall, a

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

31



--------------------------------------------------------------------------------



 



    copy of which shall be delivered to the other as soon after the completion
of such recall or seizure as practically may be done. If the cause of or reason
for said recall or seizure arises from or is attributable to Baxter’s negligence
or breach of this Agreement, Baxter shall, in addition to its other obligations
hereunder, reimburse Guilford for (i) all Bulk Active incorporated into the
recalled or withdrawn Product at the price per kilo set forth in
Section 8.2(ii), (ii) the Manufacturing Fees paid by Guilford for the recalled
or withdrawn Product calculated on a FIFO basis, and (iii) all reasonable direct
expenses including, but not necessarily limited to, salaries and wages of
personnel and out-of-pocket costs which are incurred by Guilford and its
Affiliates in connection with such recall and documented and invoiced by
Guilford to Baxter. If the cause of or reason for said recall or seizure is
directly attributable to Guilford’s negligence or breach of this Agreement,
Guilford shall, in addition to its other obligations hereunder, reimburse Baxter
for all reasonable direct expenses including, but not necessarily limited to,
salaries and wages of personnel and out-of-pocket costs which are incurred and
documented by Baxter in connection with such recall and invoiced by Baxter to
Guilford. If Baxter and Guilford cannot agree which party is at fault, then an
independent technical expert, acceptable to both, will be designated to make the
determination. The so designated technical expert shall not be an employee,
consultant, officer, director or shareholder of or otherwise associated with
either party or an Affiliate of either party. The technical expert’s
determination shall be, in the absence of fraud or manifest error, binding and
conclusive upon the parties.



23.   MISCELLANEOUS



23.1   Force Majeure. Except as otherwise contemplated in Section 3.4,
Section 16.11 and this Section 23.1, neither party shall be liable to the other
for the failure or delay in performing any obligation under this Agreement if
and to the extent such failure or delay is due to causes beyond the reasonable
control of the affected party, including (i) acts of God; (ii) weather, fire or
explosion; (iii) war, invasion, riot or other civil unrest; (iv) governmental
laws, orders, restrictions, actions, embargos or blockades; (v) national or
regional emergency; (vi) injunctions, strikes, lockouts, labor trouble or other
industrial disturbances; (vii) shortage of adequate fuel, power, Materials, Bulk
Active or transportation facilities; or (viii) any other event which is beyond
the reasonable control of the affected party; provided that the party affected
shall promptly notify the other party, in writing, of the force majeure
condition and shall exert reasonable efforts to eliminate, cure or overcome any
such causes, at its own cost, and to resume performance of its obligations as
soon as possible. After notice has been given by the affected party to the other
party of the force majeure event, the parties will discuss and attempt to
resolve the issues related to the force majeure event on terms and conditions
agreeable to both parties. Notwithstanding the foregoing, if as the result of a
force majeure event Baxter cannot supply Product to Guilford for a period

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

32



--------------------------------------------------------------------------------



 



    exceeding *, then Guilford shall be entitled to terminate this Agreement
upon written notice to Baxter and such termination shall be effective
immediately.   23.2   Assignment. Neither this Agreement nor the rights and
obligations of the parties hereunder may be assigned, delegated or otherwise
transferred by either party without the prior written consent of the other
party, which shall not be unreasonably withheld or delayed, except (i) as
contemplated in Section 12.6, and (ii) that either party shall have the right to
assign this Agreement, or delegate its rights and obligations hereunder, in
whole or in part, to any Affiliate of such party; provided, that such assigning
party shall remain primarily responsible for its obligations hereunder. In
addition to the foregoing, and notwithstanding anything to the contrary therein,
Guilford shall have the right to grant a security interest in, or to
collaterally assign, this Agreement to the extent, but only to the extent,
required in connection with the financing arrangements described in Schedule I
hereto, and such grant or assignment shall include the right of the grantee or
assignee to foreclose upon such security interest or collateral upon default by
Guilford and, in such event, to sell, assign, license or otherwise dispose of
such security interest or collateral to a third party; provided, however, that
any such sale, assignment, license or other disposal shall be subject to the
provisions of Section 16.4 to the extent applicable. Any attempted assignment of
this Agreement in violation of this Section 23.2 shall be void. Notwithstanding
the foregoing, the prohibition on assignment set forth in this Section 23.2
shall not apply to any assignment that constitutes a Change in Control, which
shall be governed by the provisions of Section 16.4.   23.3   Severability. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect in any jurisdiction,
such provisions shall be ineffective to the extent (and only to the extent) of
such invalidity or unenforceability in such jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless the absence of the
invalidated provision(s) adversely affects the substantive rights of the
parties. The parties agree to replace any invalid, illegal or unenforceable
provision(s) or parts thereof by new provision(s) which closely approximate the
result intended by the parties.   23.4   Notices. All notices or other
communications which are required or permitted hereunder shall be in English and
in writing and shall be sufficient and deemed given on the same business day if
delivered personally, on the same business day if sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail, or
overnight courier), on the business day after dispatch is sent by nationally
recognized overnight courier which provides a delivery receipt, or on the third
business day following the date of mailing if sent by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows:

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

33



--------------------------------------------------------------------------------



 



         

  if to Guilford:   Guilford Pharmaceuticals Inc.

      6611 Tributary Street

      Baltimore, Maryland 21224

      Attention: Senior Vice President -

      Technical Operations

      Fax Number: (410) 631-6899
 
       

  with a copy to:   Guilford Pharmaceuticals Inc.

      6611 Tributary Street

      Baltimore, Maryland 21224

      Attention: General Counsel

      Fax Number: (410) 631-5598
 
       

  if to Baxter:   Baxter Healthcare Corporation

      Route 120 & Wilson Rd.

      Round Lake, IL 60073

      Attention: General Manager

      Global Drug Delivery

      Fax Number: 847-270-3410
 
       

  with a copy to:   Baxter Healthcare Corporation

      Highway 221 North

      Marion, North Carolina 28752

      Attention: Plant Manager

      Fax Number: 704-756-4821



    or to such other address as the party to whom notice is to be given may have
furnished to the other party in accordance herewith.   23.5   Applicable Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to any rules of conflict of laws or
renvoi.   23.6   Alternative Dispute Resolution. The parties will attempt to
settle any claim or controversy arising out of this Agreement through good faith
negotiations and in the spirit of mutual cooperation. If those attempts fail,
except as otherwise contemplated in this Agreement or the Related Agreements
(including without limitation Sections 7.2, 8.2 and 15.5 of this Agreement) and
subject to the provisions of this Section 23.6, such dispute between the parties
will be mediated by a mutually acceptable mediator to be chosen by the parties
within * after written notice by the party demanding mediation. The disputes
referred to in Sections 7.2, 8.2 and 15.5 of this Agreement, or elsewhere in
this Agreement or

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

34



--------------------------------------------------------------------------------



 



    the Related Agreements, shall be settled as specified therein. Neither party
may unreasonably withhold consent of the selection of the mediator and the
parties will share the costs of the mediation equally. The parties may agree to
replace mediation with some other form of Alternative Dispute Resolution
(“ADR”), such as neutral fact-finding, mini-trial or arbitration. Any dispute
which cannot be resolved by the parties through mediation or another form of ADR
within * of the date of the initial written demand for mediation may then be
submitted to the Federal or state courts, as appropriate, for resolution. The
use of any ADR procedures with respect to unresolved disputes will not be
construed under the doctrine of latches, waiver or estoppel to affect adversely
either party’s right to assert any claim or defense. Notwithstanding the
foregoing, nothing in this Section 23.6 will prevent either party from resorting
to judicial process at any time if (i) good faith efforts to resolve the dispute
under these procedures have been unsuccessful and such party reasonably believes
that good faith efforts to continue to attempt to resolve the dispute under
these procedures would be unsuccessful (irrespective of whether the * period
contemplated herein has expired), or (ii) injunctive relief from a court is
necessary to prevent serious and irreparable injury to one party or to others.  
23.7   Entire Agreement. This Agreement, together with the Related Agreements,
contains the entire understanding of the parties with respect to the subject
matter hereof and cancels all previous agreements, negotiations, commitments and
writing in respect to the subject matter hereof except for the confidentiality
agreements between the parties to the extent referred to in Section 15.3.   23.8
  Amendment. This Agreement may be amended, or any term hereof modified, only by
a written instrument duly executed by both parties hereto.   23.9  
Subcontracting. Baxter shall not contract with a third party to undertake any
portion of the Manufacture of Product without Guilford’s prior written consent.
  23.10   Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
Sections hereof.   23.11   Independent Contractors. It is expressly agreed that
Baxter and Guilford shall be independent contractors and that the relationship
between the two parties shall not constitute a partnership, joint venture,
agency or similar relationship. Neither Baxter nor Guilford shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other, without the prior
written consent of the other party to do so.   23.12   Waiver. The waiver by
either party hereto of (i) any right hereunder; (ii) the failure to perform by
the other party; or (iii) a breach by the other party shall not be effective
unless set forth in a writing signed by the party against who such

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

35



--------------------------------------------------------------------------------



 



    waiver is to be enforced, and shall not be deemed a waiver of any other
right hereunder or of any other breach or failure by said other party, whether
of a similar nature of otherwise.   23.13   Counterparts. This Agreement may be
executed in two counterparts, each of which shall be deemed an original, but
which together shall constitute one and the same instrument. Each party may
execute this Agreement on a facsimile of the Agreement and facsimile signatures
of authorized signatories of either party shall constitute due execution and
delivery of this Agreement.   23.14   Successors and Assigns. The terms and
conditions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.   23.15   Execution. Each party agrees to execute such further papers,
agreements, documents, instruments and the like as may be necessary or desirable
to effect the purpose of this Agreement and to carry out its provisions.   23.16
  Remedies. Except as may be otherwise expressly provided herein, no remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under law.   23.17   Review with Counsel. Each of the
parties agrees that it has had the opportunity to review this Agreement with its
legal counsel. Accordingly, the rule of construction that any ambiguity in this
Agreement is to be construed against the drafting party shall not apply.   23.18
  Benefit. Except as otherwise provided in Section 23.19, nothing in this
Agreement or the Related Agreements, express or implied, is intended to or shall
confer on any person other than the parties hereto, and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the Related Agreements.  
23.19   *

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

36



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

              Guilford Pharmaceuticals Inc.   Baxter Healthcare Corporation
 
           
By:
  /s/ John P. Brennen   By:   /s/ David F. Drohan

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           
Name:
  John P. Brennen   Name:   David F. Drohan

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           
Title:
  Senior Vice President,
Technical Operations   Title:   Senior Vice President,
Medication Delivery

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           
Date:
  July 1, 2004   Date:   July 1, 2004

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

37



--------------------------------------------------------------------------------



 



SCHEDULE A
SPECIFICATIONS FOR PRODUCT and BULK ACTIVE

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
APPROVED VENDORS FOR EXCIPIENTS

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
MANUFACTURING FEES

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE D
PRODUCT DEFINITIONS

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE E
BULK ACTIVE LOSSES

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE F
INVOICING REQUIREMENTS

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE G
INITIAL FIRM ORDER AND FORECAST

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE H
FORM OF PURCHASE ORDER

 
*

*The asterisk denotes that confidential portions of this exhibit have been
omitted and submitted separately to the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE I
FINANCING ARRANGEMENTS

 


     In order to finance its acquisition of the rights to the Product in the
Territory from Merck, Guilford entered into a revenue interest financing
arrangement with Paul Royalty Fund, L.P. and Paul Royalty Fund II, L.P.
(collectively, “PRF”) pursuant to a revenue interest assignment agreement. Under
Guilford’s arrangement with PRF, and subject to the terms and conditions
thereof, PRF is entitled to receive a certain percentage of Guilford’s annual
net sales of the Product. In order to secure its obligations to PRF, Guilford
granted PRF a security interest in the assets related to the Product.

 